DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 6/21/2022. Claims 28-37 and 39-47 are pending and considered below.

Response to Arguments
Regarding the rejection of the claims under 35 U.S.C. 101, Applicant argued that the claims do not seek to tie any judicial exception such that others cannot practice the abstract idea. Examiner disagrees. The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). The claims are directed to a device or method for determining whether a violation of at least one safety rule is occurring, and generating one or more vehicle control commands for controlling at least one driving sub-system in a case where a violation is detected. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. 
Applicant has further argued that the claims integrate the abstract idea into a practical application dedicated for increasing safety in an autonomous vehicle. Examiner disagrees. Merely generating control commands does not provide a practical application. The phrase “to thereby avoid the occurrence of an unwanted event resulting from the violations” merely states the intended purpose of generating vehicle control commands. Examiner has suggested that the independent claims include a limitation positively reciting a control function in order to recite a revised step 2A, prong two additional element and overcome the 35 U.S.C. 101 rejections. For instance, Examiner suggested the addition of the following limitation for independent claim 28: “controlling at least one driving sub-system based on one or more vehicle control commands generated by the failure detection sub-system in a case where a violation of the safety rules is detected; and controlling at least one driving sub-system based on one or more vehicle control commands generated by the autonomous control sub-system in a case where a violation of the safety rules is not detected”.
Applicant argued that the claim limitations include a clear improvement to computer-related technology in general and specifically to improvement to control and safety of autonomous vehicles. Examiner disagrees. Applicant’s specification does not provide any indication that the failure detection sub-system, the autonomous control sub-system, and the processing circuitry are anything other than conventional processing circuitry. Receiving sensor data and generating vehicle control commands are well-understood, routine and conventional functions when claimed using generic processing circuitry. Sub-systems and processing circuitry are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Amended claims 28-37 and 39-47 are rejected under 35 U.S.C. 101 for the reasons given below.
Regarding the rejection of claim 47 under 35 U.S.C. 112(b), Applicant has amended the claim limitation from “the computer” to “a computer”. Therefore, the 35 U.S.C. 112(b) rejection of claim 47 is withdrawn.
Independent claim 28 has been amended to include the limitation “wherein the real-time driving parameters include real-time yaw rate and speed of the autonomous vehicle and the at least one safety rule includes information defining a region of interest within the scanned area; wherein the at least one processing circuitry is configured for adapting the at least one safety rule value to: adapt the shape of the of the region of interest to create an offset toward a left size of the vehicle or right size of the vehicle according to the yaw rate to thereby reduce the area of the region of interest in a direction opposite from a direction of turning”. Independent claims 36, 46 and 47 have been amended in a similar manner. Applicant argued that these amended limitations are not obvious over Koopman et al. (US-2019/0056735-A1) in view of Gariepy et al. (US-2017/0197643-A1). Applicant argued that neither Koopman nor Gariepy disclose creating an offset in a region of interest toward the left or right side of a vehicle according to vehicle yaw rate, to thereby reduce the area of the region of interest in a direction opposite from a direction of turning. Examiner agrees. Therefore, the rejection of claims 28, 33-36, 39 and 44-47 under 35 U.S.C. 102(a)(2) as being anticipated by Koopman is withdrawn. The rejection of claims 29-30, 32, 37 and 40-42 under 35 U.S.C. 103 is withdrawn.

Claim Objections
Claims 28, 36, 46 and 47 are objected to because of the following informalities:  
Regarding claims 28, 36, 46 and 47, “the shape of the of the region” should be “the shape of the region”; and “left size of the vehicle” or “right size of the vehicle” should be “left side of the vehicle” or “right side of the vehicle”.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-37 and 39-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception. 
Regarding claims 28-35, step 1 analysis, the subject matter of claims 28-35 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 28-35 are directed to a device.
Claims 28-35 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 28-35 are directed to a device for determining whether a violation of at least one safety rule is occurring, and generating one or more vehicle control commands for controlling at least one driving sub-system in a case where a violation is detected. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver deciding to apply the brakes when an object is in the road and a vehicle is moving swiftly toward the object. Thus, the claims recite a mental process.
Claims 28-35 include the revised step 2A, prong two additional elements of processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data. Processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data amount to mere data gathering, which is a form of insignificant extra-solution activity. Claims 28-35 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 28-35 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.
Claims 28-35 include the step 2B additional elements of a failure detection sub-system, an autonomous control sub-system, and at least one processing circuitry. Claim 32 also includes the step 2B additional element of a sensing device. Claim 33 also includes the step 2B additional element of at least one scanning device. Applicant’s specification does not provide any indication that the failure detection sub-system, the autonomous control sub-system, and the processing circuitry are anything other than conventional processing circuitry. Applicant’s specification does not provide any indication that the sensing device and the scanning device are anything other than conventional sensors. Receiving sensor data and generating vehicle control commands are well-understood, routine and conventional functions when claimed using generic processing circuitry. Generating real-time data is a well-understood, routine and conventional function when claimed using generic sensing and scanning devices. Sub-systems, processing circuitry, and sensing and scanning devices are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 28-35 are rejected under 35 U.S.C. 101.
Regarding claims 36-37 and 39-45, step 1 analysis, the subject matter of claims 36-37 and 39-45 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 36-37 and 39-45 are directed to a method.
Claims 36-37 and 39-45 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 36-37 and 39-45 are directed to a method for determining whether a violation of at least one safety rule is occurring, and generating one or more vehicle control commands for controlling at least one driving sub-system in a case where a violation is detected. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver deciding to apply the brakes when an object is in the road and a vehicle is moving swiftly toward the object. Thus, the claims recite a mental process.
Claims 36-37 and 39-45 include the revised step 2A, prong two additional elements of processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data. Processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data amount to mere data gathering, which is a form of insignificant extra-solution activity. Claims 36-37 and 39-45 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 36-37 and 39-45 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 36-37 and 39-45 include the step 2B additional elements of an autonomous control sub-system and processing circuitry. Claim 44 also includes the step 2B additional element of at least one scanning device. Applicant’s specification does not provide any indication that the autonomous control sub-system and the processing circuitry are anything other than conventional processing circuitry. Applicant’s specification does not provide any indication that the scanning device is anything other than a conventional sensor. Receiving sensor data and generating vehicle control commands are well-understood, routine and conventional functions when claimed using generic processing circuitry. Generating real-time data is a well-understood, routine and conventional function when claimed using a generic scanning device. Sub-systems, processing circuitry, and scanning devices are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 36-37 and 39-45 are rejected under 35 U.S.C. 101.
Regarding claim 46, step 1 analysis, the subject matter of claim 46 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 46 is directed to a device.
Claim 46 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 46 is directed to a device for determining whether a violation of at least one safety rule is occurring, and generating one or more vehicle control command for controlling at least one driving sub-system in a case where a violation is detected. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a driver deciding to apply the brakes when an object is in the road and a vehicle is moving swiftly toward the object. Thus, the claim recites a mental process.
Claim 46 includes the revised step 2A, prong two additional elements of processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data. Processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data amount to mere data gathering, which is a form of insignificant extra-solution activity. Claim 46 does not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claim 46 generally links the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 46 includes the step 2B additional elements of a failure detection sub-system, an autonomous control sub-system, and at least one processing circuitry. Applicant’s specification does not provide any indication that the failure detection sub-system, the autonomous control sub-system, and the processing circuitry are anything other than conventional processing circuitry. Receiving sensor data and generating vehicle control commands are well-understood, routine and conventional functions when claimed using generic processing circuitry. Sub-systems and processing circuitry are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claim 46 is rejected under 35 U.S.C. 101.
Regarding claim 47, step 1 analysis, the subject matter of claim 47 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 47 is directed to a device.
Claim 47 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 47 is directed to a device for determining whether a violation of at least one safety rule is occurring, and generating one or more vehicle control commands for controlling at least one driving sub-system in a case where a violation is detected. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a driver deciding to apply the brakes when an object is in the road and a vehicle is moving swiftly toward the object. Thus, the claim recites a mental process.
Claim 47 includes the revised step 2A, prong two additional elements of processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data. Processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data amount to mere data gathering, which is a form of insignificant extra-solution activity. Claim 47 does not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claim 47 generally links the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 47 includes the step 2B additional elements of an autonomous control sub-system, processing circuitry, and a computer-readable non-transitory memory device. Applicant’s specification does not provide any indication that the autonomous control sub-system and the processing circuitry are anything other than conventional processing circuitry. Applicant’s specification does not provide any indication that the computer-readable non-transitory memory device is anything other than a conventional memory device. Receiving sensor data and generating vehicle control commands are well-understood, routine and conventional functions when claimed using generic processing circuitry and memory. Sub-systems, processing circuitry, and memory devices are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claim 47 is rejected under 35 U.S.C. 101.
Examiner suggests that the independent claims include a limitation positively reciting a control function in order to recite a revised step 2A, prong two additional element and overcome the 35 U.S.C. 101 rejections. For instance, Examiner suggests the addition of the following limitation for independent claim 28: “controlling at least one driving sub-system based on one or more vehicle control commands generated by the failure detection sub-system in a case where a violation of the safety rules is detected; and controlling at least one driving sub-system based on one or more vehicle control commands generated by the autonomous control sub-system in a case where a violation of the safety rules is not detected”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667